PER CURIAM.
The petition for rehearing herein presents no matter not already fully considered. Nothing in the Knowlton and Hoffman patent has been overlooked. It is true that that patent speaks of using “water or other volatile liquid alone”; but the patent does not disclose how this may be done in such way as to produce the pellets of the patent in suit, and the mere reference to the Geer patent did not enable the industry to combine the. two processes so as to produce them. The use of the Knowlton and Hoffman process without the starch binder results in an agglomerated product in the form of a mud cake which is broken up with the revival of the dust nuisance into particles, *4which because of their harshness, are not readily dispersible in the rubber. As pointed out in the original opinion, nothing was contributed to the art either by this patent or by the patent to Geer. Both were mere failures in the attempt to solve the problem which was solved by the product of the patent in suit.
Petition denied.